OPINION — AG — THE OKLAHOMA TURNPIKE AUTHORITY IS NOT A QUALIFIED SPONSOR TO APPLY FOR AND RECEIVE FUNDS FROM THE FEDERAL AVIATION AGENCY PURSUANT TO THE FEDERAL AIRPORT ACT FOR THE DEVELOPMENT OF AIRPORT FACILITIES IN CONJUNCTION WITH OKLAHOMA TURNPIKES, INASMUCH AS SAID FEDERAL FUNDS WERE APPROPRIATED FOR AIRPORT DEVELOPMENT, AND THE AUTHORITY MAY ONLY APPLY FOR AND RECEIVE SUCH FEDERAL FUNDS AS ARE APPROPRIATED TO AID OR ENCOURAGE THE CONSTRUCTION OF HIGHWAYS. CITE:  69 O.S. 1961 655 [69-655] (HARVEY CODY)